Citation Nr: 1456595	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-24 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD).

2. Entitlement to service connection for gout, as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for gastresophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from December 1968 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a July 2009 rating decision by the VA RO in Pittsburgh, Pennsylvania.

In April 2014, the Veteran was scheduled for a Videoconference Board hearing, but did not appear.  He has not requested another hearing.  

In May 2014, the Board denied the claim for service connection of DDD of the lumbar spine.  The Board also remanded claims of entitlement to service connection of gout and GERD.  

The Veteran took exception to the Board's denial of service connection for DDD of the low back, and appealed that decision to the Court of Appeals for Veterans Claims (Court).  He did not appeal the Board's remaining determinations, and the Board's decision was vacated and remanded by the Court on the grounds discussed below.  The claims for service connection of DDD of the low back and GERD have returned to the Board, following the development it had directed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)

The issue of entitlement to service connection for lumbar spine DDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran did not incur GERD in service, GERD is not otherwise related to service, and GERD was not caused or aggravated by his service-connected diabetes mellitus.  

2.  The Veteran did not incur gout in service, gout is not otherwise related to service, and gout was not caused or aggravated by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD, to include as secondary to service-connected diabetes, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.310 (2013).

2.  The criteria for service connection for gout, to include as secondary to service-connected diabetes, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in February and November 2008.  

The GERD notice letter did not provide the Veteran notice of how to substantiate a claim for service connection of a disability on a secondary basis.  Nevertheless, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran was ultimately provided the necessary information so as to allow a reasonable person to understand how to substantiate the claim; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Irrespective of any perceived deficiency, the Veteran was provided a thorough explanation as to the basis of the RO's denial in the rating decision and Statement of the Case, and statements and other evidence that the Veteran and his representative have submitted demonstrate that the Veteran has actual knowledge of the secondary service connection requirements.  His arguments have been responsive to the legal requirements for secondary service connection and he was provided a VA physical examination to address this very question.  Based on the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis and it is reasonable to expect that the Veteran understands what was needed to prevail.  Notably, the February 2008 notice provided the Veteran of how to substantiate a claim on a secondary basis.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim for GERD as secondary to diabetes mellitus.
VA has obtained the Veteran's service treatment records, VA records, private medical records, assisted the Veteran in obtaining evidence, and physical examinations and opinions as to the etiology of the claimed disabilities.  The Veteran was offered an opportunity to testify before the Board, but did not appear.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining VA examinations and opinions with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Veteran's claims primarily that he has GERD and gout, secondary to his service-connected diabetes mellitus.  Service connection for diabetes mellitus was granted in a July 2008 rating decision, effective November 2007.  He does not particularly seek service connection for gout on a direct basis.  See e.g. April 2014 statement from Veteran.  

A review of the Veterans service records shows some acute stomach complaints and an impression of gastritis and appendicitis with surgical removal in January 1970.  However, the records do not show indication of GERD or gout.  At separation, neither condition was noted, and clinical examination was normal but for some scars and tattoos.  See  June 1970 Report of Medical Examination.  
VA examination related to pension benefits dated in December 1988 discloses complaints regarding the low back and a normal digestive system.  Gout was not assessed.  Accompanying the examination are documents related to a 1987 workers compensation claim relating to a low back injury.  

Relevant private records from Excel Health are dated from 1996 to 2007, or roughly the time the Veteran filed his claims.  The records document a history of recurrent gouty arthritis as early as December 1998.  They reflect an initial diagnosis of diabetes in February 2006, and contemporaneously assessed sensory neuropathy of unclear etiology.  In terms of any digestive manifestations, they show a history of umbilical hernia in 2002 with repair, as well as heartburn a few times a week in November 2003 with subsequent complaints and treatment of heartburn/indigestion in 2004 and 2011.  

VA records dated from February 2008 document the Veteran's prior medical history of GERD and gout, as well as his history of diabetes mellitus.  The records generally reflect that GERD and gout were well-controlled by medication.

A May 2008 VA neurology consultation notes numbness in the toes and calves, with a history of diabetes for about 6 years, with an onset of blurred vision at that time.  Examination resulted in assessment of diabetes for as long as 6 years, with EMG/nerve conduction consistent with sensory neuropathy secondary to diabetes and neurological manifestations of DDD of the low back.  No other complications of diabetes were assessed.  Subsequent evidence, including VA and private records, reflect GERD and gout.  

In May 2008, the Veteran was afforded a VA examination related to diabetes mellitus.  The report noted that the Veteran identified gout as a secondary condition, and a history of being assessed with diabetes 2 years prior.  Gout was assessed, but the examiner remarked it was not caused by or the result of the service-connected diabetes mellitus.  No rationale was provided, however. 

No opinion of record addresses whether the Veteran had gout and/or GERD directly incurred or otherwise related to service.  However, the Board notes that the evidence does not indicate that either GERD or gout was incurred or is attributable to service, and the Veteran has not alleged any such connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As noted above, there is a singular incident of gastritis, as well as appendicitis, in service, and the earliest clinical evidence relating to GERD appears several decades thereafter.  Any lay belief as to the cause of his condition is also not competent evidence although, observed symptoms and correlations described may be useful to an expert in evaluating the issue.  In the present case there is simply no such indication that GERD was incurred or is attributable to service.  Likewise, the Veteran only claims gout secondary to diabetes mellitus as a metabolic disorder; notwithstanding, there is similarly no indication that gout was incurred in service, or is related thereto.  The Board thus concludes based upon common knowledge and ordinary experience that is far more likely that his conditions manifested over approximately 30 years following service.  

Regarding the secondary service connection route, in July 2014, the Veteran was examined in conjunction with review of the electronic claims file by a VA examiner.  The examiner noted that the Veteran reported a history of GERD diagnosis in the early to mid-2000s, with intermittent symptoms of acid reflux and medication treatment.  With respect to gout, the Veteran reported a diagnosis in the late 1990s, with subsequent flare-ups, the last occurring in 2009.  

In terms of GERD, the examiner concluded it less likely than not that GERD was proximately due to or the result of the Veteran's diabetes mellitus.  The examiner explained that her review of the records showed that the GERD diagnosis predated the diabetes mellitus.  She also found that the condition was not aggravated, explaining that GERD had been controlled with medication, and therefore diabetes had not affected the condition.  

With respect to gout, the examiner also found it less likely than not proximately due to or the result of the diabetes mellitus.  She explained that gout also predated diabetes, and was controlled with medication.  She found it less likely than not that gout was aggravated by diabetes, likewise due to the fact that gout was controlled with medication.  

With respect to the opinion, the Board notes that in the section referencing "Opinion from general remarks," it appears as if the examiner renders positive opinions.  However, a review of the Disability Benefits Questionnaire (DBQ) shows that the examiner was merely attempting to reiterate the question posed by the Board, and transposed a couple of words.  Thus, when the opinion is viewed in its entirety, and in its full context, it is clear that the expert felt that the Veteran's GERD and gout are not secondary to diabetes in any manner.  The examiner's choice of language is not error where the opinion is unambiguous.  See Dyment v. West, 13 Vet. App. 141 (1999); Evans v. West, 12 Vet. App. 22 (1998).

As outlined above, the Veteran mainly contends that GERD and gout are secondary to his diabetes mellitus.  Nevertheless, the Board must point out that there is no competent evidence that either condition was incurred or aggravated in service.  The service records document an acute instance of gastritis and appendicitis.  However, thereafter, no clinical evidence appears of either condition for many years.  Gout is first shown by clinical evidence in 1998.  GERD is not shown until sometime in the 2000s, with complaints of heartburn documented around that time.  The Veteran is not competent to address the etiology of these disabilities, first assessed so many years after his discharge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Indeed, the Veteran relates that the conditions were first assessed about 30 years following his discharge.  Thus, the Board concludes it less likely than not that gout and/or GERD were incurred or otherwise attributable to service.  Gilbert, supra.  

The Veteran asserts that GERD and/or gout are attributable directly to or aggravated by service-connected diabetes mellitus.  As outlined above, gout was clinically assessed in as early as 1998, and GERD was assessed around 2003, with clinical complaints of heartburn noted around that time.  Diabetes was assessed sometime thereafter, but relatively contemporaneous.  Medical records show treatment for gout and GERD controlled by medication.  A May 2008 VA examiner found no relationship between gout and the diabetes mellitus.  A VA examiner in July 2014 has rendered a fully informed opinion that the Veteran's diabetes mellitus did not cause or aggravate either GERD or gout, with the rationale that both conditions pre-dated diabetes mellitus and that each condition is controlled with medication.  Thus, the evidence weighs against concluding that secondary service connection, either directly or by way of aggravation, is warranted.  

The Board acknowledges that the Veteran asserts that diabetes has caused and/or aggravated gout, including as part of a metabolic disorder.  However, the Veteran is not competent to address such a complex medical question.  Jandreau¸ supra.  Otherwise, the competent evidence shows that neither disability is caused or aggravated by diabetes mellitus.  Neither condition is shown to be incurred or related to service.  The claims must be denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for gout, to include as secondary to service-connected diabetes mellitus, is denied.

Entitlement to service connection for GERD, to include as secondary to service-connected diabetes mellitus, is denied.


REMAND

As noted above, the Veteran appealed the Board's May 2014 denial of the claim for lumbar spine DDD.  He particularly took issue with a failure of the duty to assist, and with the Board's reasons and bases.  His assertions are outlined in the JMR.  The Court recently held that following a Court remand pursuant to a JMR, the Board's duty to consider issues reasonably raised by the record "must be viewed in terms of the scope of the joint motion and the fact that attorneys are presumed to know their case and to tailor their pleadings based on the facts and law."  Carter v. Shinseki, 26 Vet. App. 534, 542 (2014).  The Court concluded that "when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed."  Id. at 542-43 (citing Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006)).  The Court further found that the clarity and specificity of the JMR were critical in determining the scope of the Board's duty on remand to address an issue not raised by the claimant.  Id. at 543.

Here, with respect to the duty to assist, the Veteran, through counsel, entered into the JMR, which reflects the parties' agreement that VA failed to assist the Veteran in obtaining records from several medical providers, particularly, Dr. Venson, Cinti Chiropractic, Dr. Herron and Dr. Stover.  Upon remand, the AOJ should provide the Veteran with releases (VA Form 21-4142s) in an attempt to obtain these records, and advise him that he may also submit these records.  

The parties to the JMR also took issue with the Board's reasons and bases for the denial of the claim for lumbar spine DDD.  They particularly honed in on the Board's statement that DDD of the lumbar spine was not a chronic disease.  See 38 C.F.R. § 3.309(a);  see also 38 C F R § 3 303(b); Walker v Shinseki, 708 F 3d. 1331 (Fed. Cir. 2013).  As the claim is being remanded, the Board will defer consideration of DDD in this regard, although the AOJ should consider all applicable laws and regulations upon readjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran VA Forms 21-4142 for his execution and inform him of the necessity of executing these releases and the consequences of failing to cooperate with VA's reasonable efforts to obtain medical records from: Dr. Venson, Cinti Chiropractic, Dr. Herron and Dr. Stover.  If the Veteran returns any releases, attempt to obtain any identified records.  Perform any follow-up as necessary and document any negative results, should the Veteran request VA's assistance in attempting to obtain these records.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).  Advise the Veteran that he may also submit these records.

2.  After the development requested above has been completed to the extent possible, in addition to any indicated necessary additional development, review the record and readjudicate the claim on appeal, to include with consideration of chronic disabilities under 38 C.F.R. § 3.309(a).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


